Exhibit 10.4
CONFIDENTIAL
AGREEMENT
              THIS AGREEMENT (this “Agreement”) is made and entered into by and
between Michael M. Searles, a resident of Minnesota (“Executive”), and Wilsons
The Leather Experts Inc., a Minnesota corporation (the “Company”).
BACKGROUND
     A.     Executive was employed by the Company as its Chief Executive
Officer, pursuant to an Employment Agreement dated November 22, 2004, as
modified and amended March 2, 2005, September 14, 2005 and December 21, 2006
(the “Employment Agreement”).
     B.     The parties have agreed that it is in their mutual interests that
Executive resign as an employee, officer, and director of the Company effective
at the end of the day on April 3, 2008 (the “Separation Date”) and that the
parties provide for a smooth transition in connection with Executive’s
resignations.
     C.     The Company desires to secure cooperation from Executive with the
transition of his duties, and to ensure Executive’s availability to consult with
the Company from time to time with respect to the business and operations of the
Company.
     D.     The parties are concluding their relationship amicably, but mutually
recognize that such a relationship may give rise to potential claims or
liabilities. The parties desire to resolve all issues Executive may have
relating to the termination of Executive’s relationship with the Company, as set
forth in this Agreement.
              NOW THEREFORE, in consideration of the mutual promises and
provisions contained in this Agreement and the Release referred to below, the
parties, intending to be legally bound, agree as follows:

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
AGREEMENTS
     1.     Resignation. By signing this Agreement, Executive confirms his
resignation as an employee, officer and director of the Company, effective
April 3, 2008. Executive will sign such other documents as deemed reasonably
necessary to accurately reflect such resignations in the Company’s corporate
records.
     2.     Final Pay/Benefits Continuation. Executive confirms that he has been
paid in full for his base salary, compensation, and benefits owing to him to
date, and the Company will pay Executive’s final base salary and accrued and
unused vacation time in the amount of $3,018.31 (10.46 hours), earned through
the Separation Date, in accordance with the regular payroll practices of the
Company. Executive acknowledges and agrees that he will not receive an incentive
bonus award under the Wilsons Leather Corporate Leadership Team Incentive Plan
for the fiscal year ending February 2, 2008 or under any other annual incentive
bonus plan. Executive will have the right to continue his group health, dental
and/or vision insurance coverage after the Separation Date under such terms as
are made available to similarly-situated former employees of the Company,
pursuant to the terms of the applicable plan documents and laws regarding
continuation coverage. Except as provided in subparagraph 5.b of this Agreement,
such continuation coverage will be at Executive’s own expense. To the extent
that Executive is currently a participant in any retirement, pension, or profit
sharing plans of the Company, Executive will be entitled to his rights and
benefits under these plans at the times and under the terms and conditions set
forth in any such plan.
     3.     Expense Reimbursement. The Company will reimburse Executive for his
regular and necessary business expenses incurred through the Separation Date in
accordance

2



--------------------------------------------------------------------------------



 



CONFIDENTIAL
with the Company’s regular policies and practices. Executive will submit all
requests for
reimbursement to the Company no later than April 30, 2008.
     4.     Release by Executive. At the same time that Executive executes this
Agreement, he shall execute a Release in the form attached to this Agreement as
Exhibit A (the “Release”). This Agreement will not be interpreted or construed
to limit the Release in any manner.
     5.     Severance Arrangements. The Company will make the severance payments
and other consideration set forth in subparagraphs 5.a. and 5.b. below in lieu
of any further payments or compensation that Executive would otherwise be
entitled to receive under any agreement with the Company or any affiliate or as
an employee, officer or director of the Company or any Affiliate. The Company
will make such payments and provide such consideration only if (i) Executive has
signed this Agreement and the Release and has not rescinded this Agreement or
the Release within the rescission period set forth in paragraph 23 below (the
“Rescission Period”), and (ii) Executive has not breached his obligations
pursuant to this Agreement, the Release or the continuing provisions of the
Employment Agreement.
              a.     Salary Continuation. The Company will pay Executive as
salary continuation an amount equal to Executive’s monthly base salary as of the
Separation Date for a period of six (6) months. Payment will be made in
accordance with the Company’s regular payroll schedule for the pay period
commencing after expiration of the Rescission Period and continuing for six
(6) months thereafter.
              b.     Health Insurance. If Executive elects to continue his group
health, dental and/or vision insurance under the terms of paragraph 2 above and
the terms of the applicable plans, Executive will complete all paperwork
necessary to carry out such election

3



--------------------------------------------------------------------------------



 



CONFIDENTIAL
effective April 30, 2008, as specified by the Company or its agents in
accordance with the applicable plans. Upon such election by Executive, the
Company will pay on Executive’s behalf a portion of the cost of the premiums
that he is required to pay to maintain such continuation coverage for a period
of up to six (6) months following the Separation Date, or, if earlier, until
such continuation coverage ceases in accordance with the terms and conditions of
the applicable plans and laws. The premium portion to be paid by the Company
will be equal to the portion of the health, dental and/or vision insurance
premiums that would be paid by the Company if Executive were an employee of the
Company, at the same level of coverage that was in effect on the Separation
Date. The Company will deduct Executive’s portion of such premiums from payments
to Executive pursuant to subparagraph 5.a., provided, however, if payments owed
to Executive pursuant to subparagraph 5.a. are not sufficient to cover
Executive’s portion of the premiums, Executive will pay such portion to the
Company in accordance with the requirements of continuation coverage.
     6.     Stock Options. Executive acknowledges and agrees that the options
listed in this paragraph below are Executive’s only options to purchase shares
of the common stock of the Company, and that such options are exercisable only
to the extent reflected in the “Amount Exercisable” column below. All such
options were granted pursuant to the Company’s 2000 Long Term Incentive Plan, as
amended and restated (the “Plan”). Executive further agrees and acknowledges
that all of the options to purchase common stock of the Company will expire and
cease to be outstanding in accordance with the terms of the applicable Stock
Option Agreements and the Plan.

                          Date of   Exercise   Number of   Amount Grant  
     Price   Shares   Exercisable
12/01/04
  $ 5.00       350,000        350,000         
06/02/05
  $ 5.88       450,000        300,000         
12/13/07
  $ 1.10       100,000       0         

4



--------------------------------------------------------------------------------



 



CONFIDENTIAL
              b.     Restricted Stock. Executive acknowledges and agrees that he
owns no restricted stock of the Company.
     7.     Confidential Information and Restrictive Covenants. Executive
acknowledges and confirms his continuing obligations following the Separation
Date to comply with the provisions of the Employment Agreement that continue and
survive after termination of his employment, including without limitation the
obligations set forth in Sections 6, 8, 9, 12 and 13 of the Employment
Agreement, except that Executive and the Company agree that the obligations of
Executive under Section 8(a) of the Employment Agreement shall end six
(6) months following the Separation Date and the obligations of Executive under
Sections 8(b) and 8(c) of the Employment Agreement shall end twelve (12) months
following the Separation Date.
     8.     Cooperation; Consulting Services. At any time upon reasonable
request and notice from the Company, Executive will, without further
consideration but at no expense to Executive, (a) timely execute and deliver
such acknowledgements, instruments, certificates, and other ministerial
documents (including without limitation, certification as to specific actions
performed by Executive in his capacity for the Company or any of its affiliates)
as may be necessary or appropriate to formalize and complete the Company’s or
any affiliate’s corporate records; provided, however, that nothing in this
paragraph 8 will require Executive to take any action that he reasonably
believes to be unlawful or unethical or to make any inaccurate statement of
actual facts, and (b) provide complete and truthful information to, and
otherwise cooperate fully with, the Company, any of its affiliates, and any of
its or their legal counsel, agents, insurers and representatives in connection
with any investigations, litigation or other matters relating to the Company or
any of its affiliates in which the

5



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Company determines that Executive may have relevant information. In addition, at
the Company’s reasonable request and upon reasonable notice, for a period of six
(6) months following the Separation Date, Executive will make himself reasonably
available, without further consideration, to discuss and consult with the
Company regarding business matters, including without limitation matters with
which he was directly and substantially involved while employed by the Company,
and to assist in transitioning his duties as Chief Executive Officer.
     9.     Claims Involving the Company. Executive will not recommend or
suggest to any potential claimants or plaintiffs or their attorneys or agents
that they initiate claims or lawsuits against the Company, any of its
affiliates, or any of its or their directors, officers, employees, or agents,
nor will Executive voluntarily aid, assist, or cooperate with any claimants or
plaintiffs or their attorneys or agents in any claims or lawsuits now pending or
commenced in the future against the Company, any of its affiliates, or any of
its or their directors, officers, employees, or agents; provided, however, that
this paragraph 9 will not be interpreted or construed to prevent Executive from
providing information to any governmental or law enforcement agency or from
giving testimony in response to questions asked pursuant to a legally
enforceable subpoena, deposition notice or other legal process.
     10.    Records, Documents, and Property. Executive confirms that he has
delivered to the Company any and all Company or affiliate records and any and
all Company or affiliate property in his possession or under his control,
including without limitation, manuals, books, blank forms, documents, letters,
memoranda, notes, notebooks, reports, printouts, computer disks, computer tapes,
digital storage media, data, tables, or calculations and all copies thereof,
documents that in whole or in part contain any trade secrets or confidential,
proprietary, or other secret information of the Company or of any of its

6



--------------------------------------------------------------------------------



 



CONFIDENTIAL
affiliates, and all copies thereof, and keys, access cards, access codes, source
codes, passwords, raw materials, products, product samples, credit cards,
personal computers, telephones, and other electronic equipment belonging to the
Company or any of its affiliates; provided, however, that Executive may retain
the laptop computer and BlackBerry he used in connection with his employment but
prior to the Separation Date will allow the Company to inspect such equipment
and to remove all Company software and information.
     11.     Non-Disparagement. Executive will not at any time disparage, defame
or besmirch the reputation, character, image, products or services of the
Company, any of its affiliates, or the reputation or character of any of their
current or former directors, officers, employees or agents.
     12.     Actions Taken by Executive. Executive represents and warrants that,
during the entire period that he has been an employee or officer of the Company
or any of its affiliates, he acted in good faith and had no reasonable cause to
believe that his conduct was unlawful.
     13.     Indemnification. Notwithstanding Executive’s separation from the
Company, with respect to events that occurred during his tenure as an employee,
officer or director of the Company, Executive will be entitled, as a former
employee, officer or director of the Company, to the same rights that are
afforded to other current or former employees, officers or directors of the
Company, now or in the future, to indemnification and advancement of expenses as
provided in the charter documents of the Company and under applicable law, and
to indemnification and a legal defense to the extent provided from time to time
to current officers or directors by any applicable general liability and/or
directors’ and officers’ liability insurance policies maintained by the Company.
     14.     Confidentiality.

7



--------------------------------------------------------------------------------



 



CONFIDENTIAL
              a.     General Standard. It is understood and agreed that this
Agreement and summaries thereof may be disclosed in filings with the Securities
and Exchange Commission and summarized in proxy statements disseminated to
shareholders of the Company. Notwithstanding such public filings, in order to
minimize disruption and distraction from on-going business operations, it is the
intent of the parties that the terms of Executive’s separation from the Company,
including the provisions of this Agreement and the Release (collectively
“Confidential Separation Information”), will be forever treated as confidential.
Accordingly, except as provided in subparagraph 14.b. below, Executive will not
disclose Confidential Separation Information to anyone at any time and will not
comment on Confidential Separation Information to anyone at any time.
              b.     Exceptions.

  i.   It will not be a violation of this Agreement for Executive to disclose
Confidential Separation Information in reports to governmental agencies as
required by law, including, but not limited to, any federal or state tax
authority.     ii.   It will not be a violation of this Agreement for Executive
to disclose Confidential Separation Information to his immediate family, his
attorneys, his accountants or tax advisors.     iii.   It will not be a
violation of this Agreement for Executive to disclose Confidential Separation
Information in connection with any litigation proceeding involving the parties’
rights or obligations under this Agreement or the Release.     iv.   It will not
be a violation of this Agreement for Executive to disclose Confidential
Separation Information in the course of any job search, in response to questions
from prospective employers about Executive’s departure from the Company or
Executive’s obligations under paragraph 7 of this Agreement, or under the
Employment Agreement.

     15.     Full Compensation. Executive understands that the payments made and
other consideration provided by the Company under this Agreement will fully
compensate

8



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Executive for and extinguish any and all of the potential claims Executive is
releasing in the Release, including without limitation, his claims for
attorneys’ fees and costs and any and all claims for any type of legal or
equitable relief.
     16.     Withholding of Taxes. The Company shall withhold from payments and
benefits hereunder income and employment taxes and other amounts to the extent
required by law. It is the intention of the parties that no amounts payable
hereunder constitute deferred compensation subject to the requirements of
Section 409A of the Internal Revenue Code, and this Agreement should be
interpreted accordingly.
     17.     No Admission of Wrongdoing. Executive understands that this
Agreement does not constitute an admission that the Company, any of its
affiliates, or any of its or their directors, officers, employees, or agents has
violated any local ordinance, state or federal statute, or principle of common
law, or that the Company, any of its affiliates, or any of its or their
directors, officers, employees, or agents has engaged in any unlawful or
improper conduct toward Executive. Executive will not characterize this
Agreement or the payment of any money or other consideration in accordance with
this Agreement as an admission that the Company or any of its affiliates has
engaged in any unlawful or improper conduct toward him or treated him unfairly.
     18.     Authority. Executive represents and warrants that he has the
authority to enter into this Agreement and the Release, and that no causes of
action, claims, or demands released pursuant to this Agreement and the Release
have been assigned to any person or entity not a party to this Agreement and the
Release.
     19.     Legal Representation. Executive acknowledges that he has been
advised by the Company to consult with his own attorney before executing this
Agreement and the Release, that he has had a full opportunity to consider this
Agreement and the Release, that

9



--------------------------------------------------------------------------------



 



CONFIDENTIAL
he has had a full opportunity to ask any questions that he may have concerning
this Agreement, the Release, or the settlement of his potential claims against
the Company and others, and that he has not relied upon any statements or
representations made by the Company, its affiliates or its or their attorneys,
written or oral, other than the statements and representations that are
explicitly set forth in this Agreement, the Release, and any qualified employee
benefit plans sponsored by the Company in which Executive is a participant.
     20.     Assignment. This Agreement shall not be assignable, in whole or in
part, by Executive without the prior written consent of the Company. The Company
may, without the consent of Executive, assign its rights and obligations under
this Agreement.
     21.     Entire Agreement. This Agreement, the Release, the continuing
provisions of the Employment Agreement and any qualified employee benefit plans
sponsored by the Company in which Executive is a participant are intended to
define the full extent of the legally enforceable undertakings of the parties,
and no promises or representations, written or oral, that are not set forth
explicitly in this Agreement, the Release, the Employment Agreement or any
qualified employee benefit plans sponsored by the Company in which Executive is
a participant are intended by either party to be legally binding. All other
agreements and understandings between Executive and the Company or any of its
affiliates are hereby cancelled, terminated, and superseded.
     22.     Period to Consider the Release and the Agreement. Executive
understands that he has 21 days to consider whether to sign this Agreement and
the Release. If Executive signs this Agreement and the Release before the end of
the 21-day period, it will be his voluntary decision to do so because he has
decided he does not need any additional time to decide whether to sign this
Agreement and the Release.

10



--------------------------------------------------------------------------------



 



CONFIDENTIAL
     23.     Right to Rescind or Revoke. Executive understands that he has the
right to rescind or revoke this Agreement and the Release for any reason within
fifteen (15) calendar days after he signs them. Executive understands that this
Agreement will not become effective or enforceable unless and until he has not
rescinded this Agreement or the Release and the Rescission Period has expired.
Executive understands that if he wishes to rescind, the rescission must be in
writing and hand-delivered or mailed to the Company. If hand-delivered, the
rescission must be (a) addressed to Corrie Lapinsky, Director Legal Services,
7401 Boone Avenue North, Brooklyn Park, Minnesota 55428, and (b) delivered to
Corrie Lapinsky within the fifteen-day period. If mailed, the rescission must be
(a) postmarked within the fifteen-day period and (b) addressed to Corrie
Lapinsky at the address in the preceding sentence.
     24.     Headings. The descriptive headings of the paragraphs and
subparagraphs of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.
     25.     Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
     26.     Governing Law. This Agreement and the Release will be interpreted
and construed in accordance with, and any dispute or controversy arising from
any breach or asserted breach of this Agreement or the Release will be governed
by, the laws of the State of Minnesota.

11



--------------------------------------------------------------------------------



 



CONFIDENTIAL
               IN WITNESS WHEREOF, the parties have executed this Agreement on
the date stated below.

                  Dated: March 26, 2008       /s/ Michael M. Searles            
Michael M. Searles    
 
                Dated: March 28, 2008       Wilsons The Leather Experts Inc.    
 
 
      BY:   /s/ Michael T. Sweeney                                  Michael T.
Sweeney             Its Chairman of the Board

12



--------------------------------------------------------------------------------



 



CONFIDENTIAL
RELEASE BY MICHAEL M. SEARLES
Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Specific terms that I use in this Release have the
following meanings:

  A.   I, me, and my include both me and anyone who has or obtains any legal
rights or claims through me.     B.   Wilsons means Wilsons The Leather Experts
Inc., any company related to Wilsons The Leather Experts Inc. in the present or
past (including without limitation any of their predecessors, parents,
subsidiaries, affiliates, and joint venture partners), and any successors of
Wilsons The Leather Experts Inc.     C.   Company means Wilsons; the present and
past officers, directors, committees, and employees of Wilsons; any company
providing insurance to Wilsons in the present or past; the present and past
fiduciaries of any employee benefit plan sponsored or maintained by Wilsons
(other than multiemployer plans); the attorneys for Wilsons; and anyone who
acted on behalf of Wilsons or on instructions from Wilsons.     D.   Agreement
means the Agreement between Wilsons and me that I have executed on the same date
as I am executing this Release, including all of the documents attached to the
Agreement.     E.   My Claims mean all of my rights that I now have to any
relief of any kind from the Company, whether or not I now know about those
rights, including without limitation:

  1.   all claims arising out of or relating to my employment with Wilsons, my
status as an officer and/or director of Wilsons, or the termination of such
relationships;     2.   all claims arising out of or relating to the statements,
actions, or omissions of the Company;     3.   all claims for any alleged
unlawful discrimination, harassment, retaliation or reprisal, or other alleged
unlawful practices arising under any federal, state, or local statute,
ordinance, or regulation, including without limitation, claims under Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, 42 U.S.C. § 1981, the Employee Retirement
Income Security Act, the Equal Pay Act, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act, the
Fair Credit Reporting Act, the Minnesota Human Rights Act, and workers’
compensation non-interference or non-retaliation statutes (such as Minn. Stat. §
176.82);

EXHIBIT A

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL

  4.   all claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; estoppel; my activities, if
any, as a “whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;     5.
  all claims for compensation of any kind, including without limitation,
bonuses, commissions, stock-based compensation or stock options, vacation pay,
relocation expenses, perquisites, and expense reimbursements;     6.   all
claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages;     7.   all rights I have under California Civil Code
section 1542, which states that: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor;” and     8.   all claims for attorneys’ fees, costs,
and interest.

However, My Claims do not include any claims that the law does not allow to be
waived, any claims that may arise after the date on which I sign this Release,
or any claims for breach of the Agreement.
Agreement to Release My Claims. I will receive consideration from Wilsons as set
forth in the Agreement if I sign and do not rescind this Release as provided
below. I understand and acknowledge that the consideration is in addition to
anything of value that I would be entitled to receive from Wilsons if I did not
sign this Release or if I rescinded this Release. In exchange for that
consideration I give up and release all of My Claims (including but not limited
to any rights under California Civil Code section 1542). I will not make any
demands or claims against the Company for compensation or damages relating to My
Claims. The consideration that I am receiving is a fair compromise for the
release of My Claims.
Additional Agreements and Understandings. Even though Wilsons will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.
Confidentiality. I understand that the terms of this Release are confidential
and that I may not disclose those terms to any person except under the
circumstances described in the Agreement.

A-2



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release and I have done so. My decision whether to sign this Release is my
own voluntary decision made with full knowledge that the Company has advised me
to consult with an attorney.
Period to Consider the Release. I understand that I have 21 days from the day
that I receive this Release, not counting the day upon which I receive it, to
consider whether I wish to sign this Release. If I sign this Release before the
end of the 21-day period, it will be my voluntary decision to do so because I
have decided that I do not need any additional time to decide whether to sign
this Release. I also agree that any changes made to this Release or the
Agreement before I sign it, whether material or immaterial, will not restart the
21-day period.
My Right to Rescind this Release. I understand that I may rescind this Release
at any time within 15 days after I sign it, not counting the day upon which I
sign it. This Release will not become effective or enforceable unless and until
the 15-day rescission period has expired without my rescinding it.
Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to
Wilsons by hand or by mail within the 21-day period that I have to consider this
Release. To rescind my acceptance, I must deliver a written, signed statement
that I rescind my acceptance to Wilsons by hand or by mail within the 15-day
rescission period. All deliveries must be made to Wilsons at the following
address:
Corrie Lapinsky
Director, Legal Services
Wilsons Leather
7401 Boone Avenue North
Brooklyn Park, Minnesota 55428
If I choose to deliver my acceptance or the rescission of my acceptance by mail,
it must be postmarked within the period stated above and properly addressed to
Wilsons at the address stated above.
Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims.
My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with Wilsons. No child support orders, garnishment orders, or other
orders requiring that money owed to me by Wilsons be paid to any other person
are now in effect.

A-3



--------------------------------------------------------------------------------



 



CONFIDENTIAL
I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Agreement and the Release signed
by Wilsons. I am voluntarily releasing My Claims against the Company. I intend
this Release and the Agreement to be legally binding.

         

Dated: 
            Michael M. Searles 

A-4